DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-3, 5-13 and 15-19 is/are allowed in this office action. See Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic voice mail from Mr. Seung-Hyun Jang (Reg# 75303) on 18 November 2021.
The application has been amended as follows: 

---Beginning of Amendment(s)---
	Claim 20 is cancelled.
---End of Amendment(s)---

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-3, 5-13 and 15-19 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:

US 20150352969 A1 (“Ando”) teaches a vehicle-mounted charging deviceincludes a vehicle-mounted battery, a vehicle-mounted electronic control unit and a modem startup control unit. The vehicle-mounted battery is charged with power supplied from external charging equipment via a charging cable. The vehicle-mounted electronic control unit is configured to perform charging communication, relating to charging of the vehicle-mounted battery, with the external charging equipment using an in-band modem. The modem startup control unit starts up the in-band modem when the vehicle-mounted electronic control unit performs the charging communication, and that stops a startup of the in-band modem when the vehicle-mounted electronic control unit does not perform the charging communication.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-3, 5-13 and 15-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“performing message filtering, in response to the vehicle condition monitoring and diagnosis request from the charger;
selectively receiving information necessary for the vehicle condition monitoring and diagnosis from the vehicle through the message filtering and 
transmitting a controller area network (CAN) signal to request the received information to a CAN controller of the vehicle:

converting the received CAN signal into an Ethernet message”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax